ICJ_067_GulfOfMaine_CAN_USA_1984-10-12_JUD_01_ME_01_FR.txt. 353

OPINION INDIVIDUELLE DE M. SCHWEBEL
{Traduction]

J'ai voté pour l'arrêt de la Chambre parce que je souscris à l’essentiel de
son analyse et de ses motifs et ne juge pas inéquitable la ligne de délimi-
tation qui en résulte.

La Chambre a raison selon moi de rejeter les prétentions des Etats-Unis
comme celles du Canada, non pas pour « couper la poire en deux » entre
ces Etats, mais parce que leurs demandes, pour les raisons mises en lumière
dans l'arrêt de la Chambre, ne sont pas suffisamment fondées en droit et en
équité. La Chambre a raison de conclure qu’en matière de délimitation du
plateau continental la méthode de délimitation selon l’équidistance, pré-
vue par la convention de 1958 sur le plateau continental, à laquelle les
Etats-Unis et le Canada sont parties, ne constitue pas une règle de droit
international obligatoire pour les deux Etats en cause, qui ne cherchent pas
à obtenir une simple délimitation de leur plateau continental, mais la
définition d’une frontière maritime unique applicable à la fois au plateau
continental et aux droits de pêche et autres droits dans les eaux qui lui sont
surjacentes. La Chambre a raison de rejeter une interprétation du « prin-
cipe de distance » selon laquelle la troisième conférence des Nations Unies
sur le droit de la mer aurait, en réalité, entendu prescrire indirectement
l'application de la méthode de l’équidistance, tout en refusant d’y faire la
moindre allusion directe dans les dispositions pertinentes de la convention
rédigée par ses soins. La Chambre a raison de rejeter les prétentions
fondées sur des côtes « principales » et « secondaires » et de ne pas retenir
des lignes justifiées par des considérations relatives au plateau continental
ou à la pêche, mais qui ne répondent pas aux nécessités ni au fondement
équitable d’une frontière maritime unique. Elle a raison de tenir que, dans
les circonstances de l’affaire, les longueurs des côtes nationales liées aux
eaux dont il s’agit et la position de la frontière existante entre les Etats-
Unis et le Canada doivent entrer en ligne de compte, et de rappeler
combien les principes du droit international applicables au domaine des
délimitations maritimes sont peu développés. Et la Chambre a sans aucun
doute raison de souligner que, dans toute affaire de tracé d’une frontière
maritime, la configuration géographique de la région dans ce qu’elle a de
singulier doit jouer un rôle déterminant.

Pour plusieurs de ces motifs, et d’autres qu’expose l’arrêt de la Chambre,
je ne peux suivre les Etats-Unis quand ils affirment que la zone qui
constitue l’enjeu essentiel de l’affaire — le banc de Georges — est « aussi
américaine que la tarte aux pommes ». Cette formule familière et sympa-
thique de l’agent des Etats-Unis trouve bien des justifications historiques ;
les conseils des Etats-Unis ont d’ailleurs aligné un trés grand nombre

11]
GOLFE DU MAINE (OP. IND. SCHWEBEL) 354

d’arguments pour l’étayer. Cependant, compte tenu de l’analyse faite par
la Chambre des considérations de droit et d’équité applicables, j’approuve
sa décision de partager le banc de Georges entre les Etats-Unis et le
Canada. J’approuve de même sa démarche de base, qui consiste, en l’es-
pèce, à diviser les zones de chevauchement en parts égales, sous réserve
cependant d’un ajustement indispensable pour tenir compte du fait que la
plus grande partie — de loin — du golfe du Maine est bordée par le territoire
des Etats-Unis.

Mon désaccord avec la Chambre porte sur la position de sa ligne de
délimitation, sensiblement différente de celle qui résulterait de l’applica-
tion de la méthode retenue par la Chambre si celle-ci ne commettait pas, à
mon avis, une erreur sur un point essentiel.

La question de savoir dans quelle mesure les rives de la baie de Fundy
doivent être considérées comme des côtes de la région du golfe du Maine
aux fins des calculs de proportionnalité a donné lieu à de longs débats entre
les Parties, ce qui est compréhensible, car, comme on pouvait le prévoir et
comme il est arrivé en fait, le sort réservé à ces rives a une incidence très
marquée sur la position de la ligne de délimitation.

L'arrêt tranche la controverse en décidant que les rives de la baie de
Fundy doivent entrer en ligne de compte jusqu’au point où il n’y a plus,
dans celle-ci, « d’étendues maritimes dépassant les 12 milles à partir de la
laisse de basse mer » (par. 31). Cependant l’arrêt n’indique pas pourquoi
cette considération serait décisive ni même pertinente.

Il est instructif de souligner (ce que la Chambre ne fait pas) qu’en 1982
seulement la Cour internationale de Justice a rejeté un calcul de propor-
tionnalité qui aurait tenu compte du régime juridique des eaux du golfe de
Gabès (Plateau continental (Tunisie/Jamahiriya arabe libyenne), arrêt,
C.J. Recueil 1982, p. 75-77). Ainsi que l’éminent conseil du Canada, le
regretté professeur Antonio Malintoppi, l’a rappelé à la Chambre avec
raison à l’audience du 5 mai 1984 (après-midi) :

« le statut juridique des eaux situées devant les côtes considérées n’est
pas un facteur pertinent au moment de décider si ces côtes doivent être
incluses dans le calcul des rapports côtiers aux fins du test de la
proportionnalité. L’affaire Tunisie/ Libye est claire sur ce point. »

De plus, et pour citer encore la plaidoirie du conseil du Canada: « le
Canada maintient pour des raisons historiques son droit de traiter les eaux
de la baie de Fundy comme des eaux intérieures ». Autrement dit, le
Canada se réserve le droit de traiter toutes les eaux de la baie de Fundy
comme intérieures ; on ignore si, dans l’application du droit canadien, les
eaux territoriales jouent un rôle quelconque dans la baie. Il est difficile de
comprendre pourquoi la Chambre croit pouvoir fonder sa décision en la
matière, au profit du Canada, sur un critère que le droit canadien lui-même
semble éviter.

Il faut ajouter que la méthode suivie par la Chambre à cet égard ne
s'accorde peut-être pas tout à fait avec celle que l'arrêt applique à la baie du

112
GOLFE DU MAINE (OP. IND. SCHWEBEL) 355

Massachusetts. Celle-ci renferme a la fois des eaux intérieures ou territo-
riales et de la haute mer (un peu de haute mer, méme si, pour la compa-
raison, on applique 4 la mer territoriale la limite canadienne de 12 milles et
non la limite de 3 milles des Etats-Unis) ; mais la ligne droite très raison-
nable que la Chambre tire 4 travers son ouverture, de Nantucket au cap
Ann, 1’établit entre elles aucune distinction. En pratique la distinction se
réduirait à peu de chose dans la baie du Massachusetts. Cette inconsé-
quence révèle le caractère artificiel de la ligne tracée par la Chambre dans
la baie de Fundy.

Le paragraphe 31 de l’arrêt relève aussi que la partie de la baie de Fundy
la plus proche du golfe est large et que la profondeur des eaux y est la méme
que dans celui-ci. On voit mal ce que ces observations peuvent avoir de
probant. Personne n’a proposé de ne pas tenir compte de la largeur de
l'ouverture de la baie de Fundy ; pour leur part, les Etats-Unis ont suggéré
de la fermer par une ligne qui recevrait plein effet dans le calcul de la
proportionnalité (ce qui, à mon sens, et pour les motifs exposés ci-après,
créditerait le Canada d’une longueur insuffisante par rapport à l'extension
des rives de la baie). Et que peut-on conclure de la profondeur des eaux, ou
de leur nature ? Certes, les eaux de la baie de Fundy se mélangent avec
celles du golfe du Maine et les influencent, mais il en va de même des
courants océaniques qui pénètrent dans le golfe, ainsi d’ailleurs que des
rivières qui s’y jettent.

Puisque les raisons énoncées par la Chambre au paragraphe 31 de son
arrêt ne suffisent pas à justifier ses conclusions, y aurait-il une meilleure
façon d'aborder le problème ? A mon avis, pour les calculs de proportion-
nalité, il faut porter au crédit du Canada la partie de la côte du Nouveau-
Brunswick qui, depuis la frontière internationale, borde en fait le golfe du
Maine, au moins jusqu’à la pointe Lepreau, au plus jusqu’à Saint-Jean, et y
ajouter toute la longueur d’une ligne de fermeture tirée entre l’un de ces
points et l’île Brier en Nouvelle-Ecosse. Une illustration très proche, à cet
égard, d’une telle formule, a été proposée par le Canada lui-même dans sa
figure 171, intitulée « Modèle A de proportionnalité canadien ne compre-
nant que la côte de la baie de Fundy « faisant face » à la « zone où la
délimitation doit avoir lieu » et soumise à la Chambre au cours des plai-
doiries (ce qui ne signifie pas que le Canada ait recommandé le calcul ici
préconisé pour la baie de Fundy). La solution qu’à mon avis la Chambre
aurait dû retenir à cet égard est indiquée sur la carte, jointe à la pré-
sente opinion (voir ci-après p. 359), qui situe à Saint-Jean (point qui semble
être atteint dans la figure 171 du Canada) la limite extrême de la rive de la
baie de Fundy faisant face au golfe du Maine.

Les raisons pour lesquelles j’appuie cette méthode sont, pour l'essentiel,
les suivantes :

a) Hormis, à la rigueur, le segment de la côte du Nouveau-Brunswick
jusqu’à Saint-Jean, les rives de la baie de Fundy ne font face ni au golfe
du Maine, ni à la zone de délimitation : elles se font face l’une à
l’autre.

113
b)

¢)

GOLFE DU MAINE (OP. IND. SCHWEBEL) 356

Pour cette raison, la projection des segments restants des rives de la baie
de Fundy ne saurait chevaucher dans une mesure appréciable celle des
côtes des Etats-Unis dans la région du golfe du Maine ou dans l’aire de
la délimitation ; ainsi que l’agent du Canada l’a reconnu à l'audience du
3 avril 1984 (matin) : « La configuration concave de la baie de Fundy
fait que ses côtes ne peuvent, même si on applique des principes équi-
tables, obtenir un appréciable prolongement vers le large qui leur soit
propre ». En conséquence, et si l’on compare la très grande longueur des
côtes de la baie de Fundy à la surface de ses eaux, il convient, aux fins
d’un calcul de proportionnalité, de minorer cette longueur.

Troisièmement, agir autrement et accorder tout son poids à un élément
qui fausse à ce point le calcul de proportionnalité serait inéquitable.
L'effet déformant de l'inclusion de la totalité, ou même de la plus
grande partie des rives de la baie de Fundy, s'explique par le fait que la
longueur considérable de ces rives comparée à la superficie relativement
faible des eaux modifie profondément le rapport entre les côtes et les
eaux dans la totalité de la région du golfe du Maine. L’incidence varie
quelque peu selon la zone adoptée pour le calcul. Mais, pour prendre un
exemple avancé dans les écritures des Etats-Unis, en incluant Ja totalité
de la baie de Fundy, on n’augmenterait que de 7 pour cent la superficie
des eaux relevant du Canada dans le test de proportionnalité illustré par
la figure 51A du contre-mémoire canadien, alors que dans le même
temps on augmenterait Ja longueur des côtes canadiennes de 93 pour
cent. Cette situation differe donc, pour ces motifs essentiellement, de
celle dont la Cour a eu à connaître en l’affaire du Plateau continental
(Tunisie/Jamahiriya arabe libyenne) (C.I.J. Recueil 1982, p. 75-76),
rappelée au paragraphe 221 de l’arrét rendu dans la présente espèce, où
il existait un relatif équilibre entre la longueur des côtes et la surface des
eaux. Dans l'affaire Tunisie/ Libye, il importait peu que certains seg-
ments de côte et les eaux y afférentes, y compris les rives et les eaux du
golfe de Gabès, soient inclus ou non dans les calculs de proportionna-
lité, étant donné cette situation d’équilibre. Mais en la présente espèce
la localisation de la ligne peut être radicalement changée selon la lon-
gueur prise en considération des rives de la baie de Fundy, puisque ces
rives sont à ce point hors de proportion avec les eaux qu’elles entou-
rent. « Une exagération d’une telle importance des conséquences d’un
accident géographique naturel doit être réparée ou compensée
dans la mesure du possible parce qu’elle est en soi créatrice d’inéquité. »
(Plateau continental de la mer du Nord, arrêt, C.J. Recueil 1969,
p. 49.)

L’arrêt de la Chambre ne compte pas toute la baie et ses rives, mais il en
compte à mon avis tellement qu’on peut soutenir qu'il crée une inéquité.

Si la Chambre avait inclus, dans son calcul de proportionnalité, la

fraction plus limitée des rives de la baie de Fundy que je crois appropriée,

114
GOLFE DU MAINE (OP. IND. SCHWEBEL) 357

la position de la ligne de délimitation en aurait été sensiblement modifiée.
A quel point, c’est ce que montre la carte ci-jointe, qui traite de la manière
indiquée les rives de la baie de Fundy. Cette carte indique à la fois la ligne
tracée par la Chambre et celle qui, selon moi, s’accorderait mieux avec les
prescriptions du droit et de l’équité (voir ci-après p. 359).

Malgré l'écart entre la ligne de délimitation tracée par la Chambre et
celle qui résulterait de mon analyse, j’ai voté pour l'arrêt de la Chambre. Si
je l’ai fait, ce n’est pas seulement parce que j'en approuve en général le
raisonnement, mais aussi parce que je reconnais que les facteurs qui
entraînent la différence entre les lignes se prêtent à plus d’une interpré-
tation plausible en droit et assurément en équité. Le point essentiel qui me
sépare de la majorité de la Chambre concerne l'étendue des rives de la baie
de Fundy à faire entrer dans un calcul de proportionnalité. Séprouve les
doutes que j'ai exposés plus haut au sujet de la démarche suivie par la
Chambre, mais je dois reconnaître que la mienne n’est pas à l'abri de la
critique, à plusieurs égards, et surtout parce que la partie des côtes du
Nouveau-Brunswick « donnant » sur le golfe du Maine dépend dans une
certaine mesure de la perspective adoptée.

Dans un tel domaine, le droit demeure fluctuant, et les aspects de
jugement ou d'appréciation des éléments de droit et d'équité jouent un rôle
prédominant. Il est plus facile de critiquer que de construire. Les Etats-
Unis ont adopté une position au sujet des rives de la baie de Fundy, et le
Canada une autre, très différente ; la Chambre est arrivée à une troisième
position et moi-même à une quatrième, l’une et l’autre de caractère inter-
médiaire. Bien que convaincu de l'équité de ma conclusion, je ne suis pas
disposé pour autant à soutenir que la Chambre a forcément tort et que la
ligne résultant de la position qu’elle a adoptée au sujet de la proportion-
nalité soit gravement inéquitable. Au contraire, on peut s'attendre à ce que
des différences de jugement se fassent jour quant à l’application de prin-
cipes équitables qui, parfois ne relèveront peut-être d’aucune conclusion
certaine en droit. Des commentateurs aussi brillants de la Jurisprudence de
cette Cour et des instances internationales d'arbitrage qu’Elihu Lauter-
pacht et le regretté Wolfgang Friedmann ont souligné que la Cour, dans
son arrêt capital rendu dans les affaires du Plateau continental de la mer du
Nord, a donné du poids à certains critères qu'elle a considérés comme
équitables tout en excluant certains autres qu’elle eût pu tout autant (ou
mieux} y inclure. (Wolfgang Friedmann, « The North Sea Continental
Shelf Cases — A Critique », American Journal of International Law, vol. 64
(1970), p. 299 et suiv., et Elihu Lauterpacht, Q.C., « Equity, Evasion,
Equivocation and Evolution in International Law », American Branch of
the International Law Association, Proceedings and Committee Reports,
1977-1978, p. 40-41). M. Lauterpacht a observé que, dans sa décision
concernant Ja délimitation du plateau continental entre la France et le
Royaume-Uni, le tribunal arbitral a adopté une demarche encore plus
sélective pour l'application de principes d'équité tout en s’abstenant d’ex-

115
GOLFE DU MAINE (OP. IND. SCHWEBEL) 358

pliquer pourquoi ses conclusions étaient équitables (ibid, p. 41-43). Eu
égard à l'approche nuancée illustrée par ces importantes décisions, on doit
s'attendre à ce que, dans les affaires à venir, une marge considérable soit
laissée à l’expression d'opinions différentes en ce qui concerne l’applica-
tion de principes équitables aux problèmes de délimitation maritime.

{Signé) Stephen M. SCHWEBEL.

116
GOLFE DU MAINE (OP. IND. SCHWEBEL) 359

 

    

Bey

  
 

agyoddy

   
   

%

    

 

 

Ê y PER
8 Les EYE
ot wy
a 2 4 100
ly
ATLANTIC
D + antucker a
au as . OCEAN 1
Long @
ithe a ae
G° 4
_ a \ 7
à
L | A? D |
LL aa 4
iS 70° 68° ego 64° 4
J. L 1 1 | | JL L L L L | JL 4 [oon oe | 1 1 1 L L | 1 L L i L 1 1 L i L f 1 i £ 1 1 1 1 L 1 L Î { 4 L L i

 

CARTE

MENTIONNEE DANS L’OPINION INDIVIDUELLE DE M. SCHWEBEL

Ligne de la Chambre =
Ligne de M. Schwebel

117
